EXHIBIT 10.7

COLLECTIVE BARGAINING

AGREEMENT

 


BETWEEN

 

INTERNATIONAL WINDOW

ARIZONA, INC.

 

AND

 

INDUSTRIAL CARPENTERS

LOCAL UNION NO. 2093

 


EFFECTIVE

June 5, 2005 – June 7, 2009

1


--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

 

 

ARTICLE 1

 

PURPOSE

 

4

ARTICLE 2

 

SAVINGS CLAUSE

 

4

ARTICLE 3

 

EQUAL EMPLOYMENT OPPORTUNITY

 

4

ARTICLE 4

 

HEALTH AND SAFETY

 

5

ARTICLE 5

 

MANAGEMENT RIGHTS

 

5-6

ARTICLE 6

 

NO STRIKE – NO LOCKOUT

 

6

ARTICLE 7

 

PAY PERIODS

 

6

ARTICLE 8

 

EMPLOYMENT & DISPATCH PROCEDURE

 

6

ARTICLE 9

 

CHECK-OFF

 

7

ARTICLE 10

 

UNION LABEL

 

7-8

ARTICLE 11

 

RIGHTS OF UNION REPRESENTATION

 

8

ARTICLE 12

 

SHOP STEWARDS

 

8

ARTICLE 13

 

REGULAR WORK TIME

 

8-9

ARTICLE 14

 

SHOW UP TIME

 

9

ARTICLE 15

 

SHIFT PREMIUM

 

9

ARTICLE 16

 

CLASSIFICATIONS AND RATES OF PAY

 

9-10

ARTICLE 17

 

OVERTIME PAY

 

11-12

ARTICLE 18

 

SENIORITY

 

12-14

ARTICLE 19

 

REQUEST FOR TRANSFER

 

14

ARTICLE 20

 

GRIEVANCE & ARBITRATION PROCEDURE

 

14-15

ARTICLE 21

 

SICK PAY

 

15-16

ARTICLE 22

 

LEAVE OF ABSENCE

 

16-17

ARTICLE 23

 

HOLIDAY PAY

 

17

ARTICLE 24

 

PAID VACATIONS

 

17-18

ARTICLE 25

 

FUNERAL PAY

 

18-19

ARTICLE 26

 

HEALTH, WELFARE AND DENTAL BENEFITS

 

19-20

ARTICLE 27

 

EMPLOYEE RETIREMENT SAVINGS PROGRAM

 

20-21

ARTICLE 28

 

GENERAL PROVISIONS

 

21

ARTICLE 29

 

SOLE AND ENTIRE AGREEMENT

 

21

ARTICLE 30

 

DURATION OF AGREEMENT

 

22

 

 

 

 

 

EXHIBIT “A”

 

HOURLY WAGE SCHEDULE

 

23-24

 

 

 

 

 

SIGNATURES

 

 

 

25

 

2


--------------------------------------------------------------------------------




A G R E E M E N T

THIS AGREEMENT is made and entered into this 21st day of July, 2005, and
effective as of the 5th day of June, 2005 by and between INTERNATIONAL WINDOW
ARIZONA, INC. located at 2500 East Chambers Street, Phoenix, Arizona 85040
hereinafter called the “Company” and the INDUSTRIAL CARPENTERS LOCAL UNION NO.
2093, represented by SOUTHWEST REGIONAL COUNCIL OF CARPENTERS, hereinafter known
as the “Union”.

It is agreed between the parties signatory hereto, that the above mentioned
Union is and shall remain, as long as this Agreement is in force, the sole and
exclusive bargaining representative of all persons working for the Company at
the location specified above.  Employees working as guards, office workers,
salesmen and supervisory personnel are excepted as defined by the
Labor-Management Relations Act of 1947, as amended.

3


--------------------------------------------------------------------------------




ARTICLE 1

PURPOSE

The Company recognizes that it cannot get along without labor any more than
labor can get along without the Company.  The Union and the Company recognize
that the success of the business is vital to all concerned.  This requires that
both the Company and the employees work together to the end that quality and
cost of the product will prove increasingly attractive to the customer so that
the business will be continually successful.

Both parties hold that the basic interest of the employer and the employees are
the same; however, at times employees and the Company may have different ideas
on various matters affecting their relationship.  Both the Company and the Union
are convinced that there is no reason why differences cannot be peaceable and
satisfactorily adjusted by sincere and patient effort on both sides.

This Agreement outlines provisions, which should aid in the attainment of these
goals.

ARTICLE 2

SAVINGS CLAUSE

In the event any Federal, State or local law conflicts with any provisions of
this Agreement, the provision or provisions so affected shall no longer be
operative or binding upon the parties, but the remaining portion of the
Agreement shall continue in full force and effect.

ARTICLE 3

EQUAL EMPLOYMENT OPPORTUNITY

Section a)                                          Neither the Company or the
Union shall discriminate against any employee because of such employee’s race,
color, religion, sex, national origin or age (to the extent prohibited by the
age discrimination act only) or physical handicap (to the extent they are able
to perform the duties assigned).

Section b)                                          All reference to employees
in this Agreement designate both sexes and whenever the male gender is used, it
shall be construed to include both male and female employees, if applicable.

Section c)                                          All grievances alleging a
violation of this Section shall be furnished to the other party n writing.  If
no satisfactory settlement is reached by Step 3 of the Grievance procedure, such
grievance shall not be subject to Step 4 (Arbitration) of the Grievance
Procedure, but may be the basis of a complaint before the federal or state
agency, which has jurisdiction over the subject matter.

4


--------------------------------------------------------------------------------




ARTICLE 4

HEALTH AND SAFETY

Section a)                                          Safety/Production Review
Committee: The committee shall consist of two managers or supervisors, appointed
by the Company and two factory employees, appointed by thee Union.  This
committee’s responsibilities will be to review the safety programs and
production records of each department quarterly to help find ways to improve
those areas.  The information will be provided to management with the
committee’s recommendations.  Management retains the right to determine subjects
or issues considered by the committee and which of the committee’s
recommendations it will implement.

Section b)                                          The Company shall make
reasonable provisions for the safety and health of its employees in the plant
during their hours of employment.  The Company agrees that it will furnish and
maintain first aid equipment.  The Union and its members will cooperate in
maintaining sanitary conditions and in the use of safety devices, making
suggestions so as to improve the safety and health of the employees, and taking
reasonable care of any safety material provided.

Section c)                                          Employees injured on the job
will not suffer a loss of wages due to visits to the doctor or hospital for
examination or treatment during working hours on the day of the injury. Visits
to a doctor or hospital after the day of injury shall be on non-working time;
provided, however, if an employee must see a specialist during normal working
hours, the Company shall provide time off with pay not to exceed an aggregate of
three (3) hours.

Section d)                                          An employee who is unable to
perform the duties of his job because of injury or physical handicap, may be
placed in a different type of work and at a reduced rate of pay, by mutual
agreement between the Company, the Union and the employee.

Section e)                                          The Company reserves the
right to send, at any time and at the Company’s expense, an employee to a
recognized doctor, hospital or medical clinic to have the employee examined or
tested to insure that he is physically, mentally or emotionally capable of
performing his job. All employees agree as a condition of continued employment
to abide by this procedure and authorize any medical facility so used to release
the information obtained to the appropriate Company representative.

ARTICLE 5

MANAGEMENT RIGHTS

Section a)                                          Except to the extent
expressly abridged by a specific provision of this Agreement, the Company
reserves and retains all of its rights to manage the business. The rights of
management by way of illustration shall include its right to determine prices of
products; volume of production and methods of financing; to drop a product line;
to establish or continue policies, practices and procedures for the conduct of
the business and to change or abolish such policies, practices and procedures;
the right to determine the number and types of its operations, and methods,
processes, and materials to be employed; to discontinue processes or operations;
to select and determine the number and types of employees required; to transfer,
promote or demote employees, or to layoff, terminate for just cause, or
otherwise relieve employees from duty for lack of work or other legitimate
reasons; and to make and enforce reasonable rules for

5


--------------------------------------------------------------------------------




the maintenance of discipline.

Section b)                                          Provided however, changes in
existing rules and regulations, as well as new rules and regulations made by the
Company, shall become effective five (5) regular work days after copies thereof
have been furnished to the Union and posted on the Plant bulletin board.

Section c)                                          The listing of specific
management rights in this Section, shall not be considered as limiting its
rights to those listed but is for the purpose of illustration.

ARTICLE 6

NO STRIKE - NO LOCKOUT

During the term of this Agreement, all disputes, grievances, complaints and
adjustments pursuant to this Agreement shall be settled in accordance with the
Grievance and Arbitration Procedure outlined in Article 20, and the Union agrees
for itself and its members that there shall be no strike of any kind, walk-out,
sympathy strike, slowdown, picketing, stay-in or work-stoppage of any type, or
interference with production coercive or otherwise, or violation of this
Agreement. The Company agrees that there shall be no lock-out in violation of
this Agreement on its part.

ARTICLE 7

PAY PERIODS

Employees shall be paid weekly. Employees shall be paid the full amount for
wages due on each payday, except that in order to facilitate the handling of the
payroll, the Company shall be permitted to hold back not more than one (1)
week’s pay between such paydays.

ARTICLE 8

EMPLOYMENT & DISPATCH PROCEDURE

The Company will notify the Union when they are hiring unit employees.

6


--------------------------------------------------------------------------------




ARTICLE 9

CHECK-OFF

For the convenience of the Union and its members, the Company, during the life
of this Agreement and subject to all provisions of this Section, shall deduct
from the pay of those employees in the bargaining unit who execute and
assignment and authorization in the form hereinafter provided, all union
initiation fees and dues levied in accordance with the Constitution and By-Laws
of the Union. The Union shall indemnify the Company against any claims or loss
arising out of the Company’s deduction of dues or initiation fees not levied in
accordance with the Constitution and By-Laws of the Union and the Union will
make refunds direct to all employees for any such wrongful deductions.

SAMPLE FORM

Name

Effective of this date, I hereby assign to and authorize
                              to pay to the Industrial Carpenters Local Union
No. 2093 out of wages now due, or to become due me, all initiation and monthly
membership dues owed by me to said Industrial Carpenters Local Union No.2093.
This assignment and authorization shall be irrevocable for the period of one (1)
year, or until the termination of the Collective Bargaining Agreement
between            and the Industrial Carpenters Local Union No. 2093, whichever
occurs sooner, and I agree and direct that this assignment and authorization
shall be automatically renewed, and shall be irrevocable for successive periods
of one (1) year each, for the periods of each succeeding applicable Collective
Bargaining Agreement between the Company and the Union, whichever shall be
shorter, unless written notice is given by me either by registered mail or
certified mail to the Company and to the Union not more than twenty (20) days
and not less than (10) days prior to the expiration of each period of one (1)
year or each applicable Collective Bargaining Agreement between the Company and
the Union, whichever occurs sooner.

ARTICLE 10

UNION LABEL

It is hereby understood and agreed by the Company and the Union that an
application shall be made for the Union Label to the First General Vice-
President of the United Brotherhood of Carpenters and Joiners of America. If the
application is approved, and the Union Label is issued by the United Brotherhood
of Carpenters and Joiners of America to be placed upon the Company’s products,
it is understood and agreed that the Label shall remain the property of the
United Brotherhood of Carpenters and Joiners of America, and shall be at all
times in the possession of a member of the United Brotherhood of Carpenters and
Joiners of America and that said Union Label shall at no time be used in any
manner that will be detrimental to the interest and welfare of the members of
the United Brotherhood, and upon evidence that said Union Label is being used in
a manner detrimental and harmful to the members of the United

7


--------------------------------------------------------------------------------




Brotherhood of Carpenters and Joiners of America, then the use of said Label
shall immediately be withdrawn from the mill, shop, factory or manufacturing
establishment of the Company.

ARTICLE 11

RIGHTS OF UNION REPRESENTATIVES

Section a)        An accredited representative of the Union, upon presentation
of his credentials to the Operations Manager, or his designated representatives,
showing that he is such accredited representative, shall have reasonable access
to the Company’s place of business on official business during working hours.
Such representative will not unnecessarily interfere with the work of the
employees.

Section b)          The Company will provide space on bulletin boards for
posting notices of Union business.

ARTICLE 12

SHOP STEWARDS

Section a)          Shop Stewards shall have reasonable time during the day to
handle Union business.

Section b)          Whenever possible, the Shop Steward shall be notified three
(3) days prior to any general layoff.

Section c)          The Shop Steward will be advised and/or present at the time
any employee is disciplined suspended or discharged.

Section d)          Shop Stewards will be granted super seniority for layoff
purposes only, if they are otherwise fully capable and able to perform the
available work.

Section e)          If at any time it becomes necessary to terminate a Shop
Steward, the Company will notify and meet with the Union Business Representative
before taking such action. Such meeting will occur within seventy-two (72) hours
of the decision to terminate.

ARTICLE 13

REGULAR WORK TIME

Section a)          Eight (8) hours shall constitute a regular workday. Five (5)
days shall constitute a regular workweek from Monday to Sunday inclusive.

Section b)          The Company shall notify the Union in writing of the time
elected to start the regular workday. The regular workday shall continue
uninterruptedly for eight (8) hours, except

8


--------------------------------------------------------------------------------




for a meal period of at least one-half (1/2) hour.

 

Section c)          A ten (10) minute rest period will be provided midway in the
first half of the shift, and ten (10) minutes midway in the second half of the
shift. This shall be applicable to all shifts. All employees shall receive an
additional rest period of ten (10) minutes before each two (2) hours of
scheduled overtime.

Section d)        This Article is intended to provide the definition of regular
hours of work and shall not be construed as a guarantee of hours of work per day
or per week, or days of work per week.

ARTICLE 14

SHOW UP TIME

Section a)          Providing they are available at the regular starting time,
employees ordered to work for whom no work is provided shall receive a minimum
of four (4) hours pay and if worked six (6) hours or more, receive eight (8)
hours pay. If any employee elects to leave his employment before the end of the
shift, he shall be paid only for the actual time worked. Employees shall be
considered as having been ordered to work if the supervisor or person in charge
of operations fails to notify him not to report at the end of the previous work
day or shift.

Section b)          There will be no obligation for the Company to pay the four
(4) hours minimum referred to in this Article in the event of floods, fires,
power failure or other occurrences beyond the Company’s control.

ARTICLE 15

SHIFT PREMIUM

All employees regularly assigned to the swing shift shall receive twenty-five
cents ($0.25) per hour above the regular straight time hourly rate of pay for
hours worked only.

ARTICLE 16

CLASSIFICATIONS AND RATES OF PAY

Section a)          On the effective day of this Agreement each employee shall
be classified in

9


--------------------------------------------------------------------------------




accordance with the classification of the work he performs as set forth in
Schedule “A” attached hereto and made a part hereof.

Section b)        Should the Company undertake work operations for which such
classifications as set forth in Schedule “A”, are not applicable then
classifications and minimum wage rates will be promptly established by the
Company and the Union advised of same.  Should the Union” object to the
classifications or rate assigned the new work operation, it may, by written
notice, seek relief under Grievance and Arbitration Procedure, Article 20 of
this Agreement.  Any change in classification or wage rate for the new work
operation as a result of review shall become effective as of the date of receipt
of the written notice.

Section c)          Any employee receiving more than the minimum rate for his or
her classification shall not be reduced, except as the result of a demotion or a
change in classification made in accordance with the seniority provisions of
this Agreement herein after set forth or otherwise specified in the Agreement.

Section d)          The Company may in addition to the minimum wage rates set
forth in this Agreement, award or reduce merit increases.  The granting or
reduction of any future merit increases (granted after 6/1/99) shall not be
subject to review under the Grievance and Arbitration Section of this
Agreement.  However, the Company will advise the Union of any such change.

Section e)          Any employee hired, at a rate below the Classification Rate
will be reviewed monthly and granted a twenty cent ($0.20) per hour increase
until they reach the Classification Rate.

Section f)            An employee who is permanently promoted to a higher rated
classification receives a twenty cent ($.20) per hour increase at the time they
assume the duties of the position, and shall receive a minimum of twenty cents
($.20) per hour increase the first Monday following the 1st of each month.  The
period of progression to the rate of the job will not exceed six (6) months,
unless agreed to by the Company and the Union.

While in progression, the employee will not be eligible to receive any general
wage increase granted at the renewal dates of the Agreement time periods above,
see Section e and Section f, will be extended for the periods of absence if
greater than three (3) days in a thirty (30) day period.

Section g)         There are certain duties or job classifications within each
Grade. Individuals are not permanently assigned to such classifications or
duties and they may be assigned to any such classification or series of duties
on a daily, weekly or monthly basis.

Section h)         Effective 6/5/05 the subsistence pay for an overnight stay
will be fifty dollars ($50.00) per night or seventy-five dollars ($75.00) per
night with the presentation of receipts verifying that up to seventy-five
dollars ($75.00) was spent.

Effective 6/3/07 the subsistence pay for an overnight stay will be sixty-five
dollars ($65.00) per night or eighty-five dollars ($85.00) per night with the
presentation of receipts verifying that up to eighty-five dollars ($85.00) was
spent.

Section i)            It is recognized that there is a need for cross training
in order for the Company to have a flexible and productive workforce.  The
Company will make an effort to

10


--------------------------------------------------------------------------------




cross-train employees when they feel the opportunity allows for those employees
who have not had disciplinary action for unacceptable attendance and/or
tardiness within the last six (6) months.

Section j)                                   The general wage increase for the
term of the Agreement will be granted in accordance with the following:

·                  Employees earning one cent ($.01) to forty-nine cents ($.49)
above their classification will receive a twenty-two cents ($.22) per hour
increase each year of the agreement.

·                  Employees earning at or more than fifty cents ($.50) above
their classification will receive a twenty cents ($.20) per hour increase each
year of the agreement.

·                  In no case will the implementation of this provision of the
agreement result in an employee who is not in progression being granted an
increase that results in their hourly rate of pay being less than their job
contract rate.

·                  Employees in progression shall continue to receive twenty
cents ($.20) per hour increase the 1st Monday of each month until they reach
their job contract rate.

ARTICLE 17

OVERTIME PAY

Section a)          All work done in excess of forty (40) hours in the regular
work week for any shift, shall be paid for at the rate of one and one-half
(1-1/2) times such employees’ current regular straight time hourly rate.

Section b)        All work done in excess of eight (8) hours in a regular work
day for any shift shall be paid at the rate of one and one half (1-1/2) times
such employees’ current regular straight time hourly rate with the exception of
those employees having previously missed straight time hours during the same pay
period.

Section c)        Any employees assigned to the second and third shifts, if any,
for the preceding Friday shall complete such shift(s) on Saturday morning at
such employees’ applicable rate for the preceding Friday.

Section d)        All work done by an employee on Sunday shall be paid for at
double such employees’ current regular straight time hourly rate; however,
employees assigned to the second and third shifts, if any, for the preceding
Saturday shall complete such shift on Sunday morning at the rate applicable for
the preceding Saturday.

Section e)        All work done by an employee on any recognized holiday
specified in the succeeding Section, or a day observed as such, shall be paid
for at double such employees’

11


--------------------------------------------------------------------------------




current regular straight time rate, plus the holiday pay; however, employees
assigned to the second and third shifts, if any for the preceding day shall
complete such shift(s) on the morning of such holiday at the rate applicable for
the preceding day.

Section f)          An employee regularly scheduled to work during the work week
but works less than forty (40) hours because of an action taken by the Company
(excepting disciplinary action) will be credited with forty (40) hours worked in
the computation of overtime in the period Monday through Saturday.

Section g)       Paid holiday and sick hours shall be counted in the computing
of the forty (40) hours worked per week required for overtime pay.

Section h)       Whenever possible, any employee, when required to work overtime
during the regular work week, must be notified by noon of that day, except when
a breakdown in operations occurs, and if an employee is required to work on
Saturday, he must be notified no later than the end of his regular shift on
Thursday.

Section i)            When overtime is required at the beginning or the end of a
regular work shift or on Saturdays, employees who regularly perform such work
operations during the regular work shift shall be given preference of overtime
work assignments insofar as practical.

Section j)          The Company will make every effort to achieve equalization
of overtime within a classification and department in accordance with seniority
on a rotating basis.

Section k)      The Company and the Union realize that overtime work may be
required in order to assure an orderly flow of production and to meet sales
commitments. To this end, the Union and its members agree that the employees
covered by this Agreement will perform such overtime work as it is required and
as requested. Should an employee refuse to work overtime, in absence of a
compelling reason, he or she may be subject to disciplinary action.

Section l)          Any incorrect assignments of overtime or violations of the
provisions of this Article will be resolved by the aggrieved party being offered
the next opportunity to work available overtime rather than direct payment of
any type.

ARTICLE 18

SENIORITY

Section a)        Employees shall be regarded as probationary employees until
they have worked for the Company within the bargaining unit an aggregate total
of sixty (60) days worked within the period of six (6) months from the first
date of employment, or re-employment after a break in continuity of service with
the Company. Should any such probationary employee be discharged or laid off for
any reason, the Company shall be under no obligation to re- employ such person,
or to review said discharge under the Grievance & Arbitration section of this
Agreement. When employees have completed the aforementioned probationary period,
they shall have a plant wide seniority status beginning with the date of
employment within the

12


--------------------------------------------------------------------------------




bargaining unit and their continuous service shall commence as of such date.
Unless specified to the contrary elsewhere in this Agreement, the continuous
service and seniority status of an employee shall not be affected or interrupted
as a result of layoffs, injury, illness, leaves of absence or other causes not
due to the voluntary act of fault of the employee; however, the continuous
service of an employee and his or her seniority status shall be terminated for
any of the following reasons, unless the Company and the Union, by agreement in
writing, determine otherwise.

1)       Absence of any employee from work for three (3) consecutive regular
workdays without having requested and received permission to be absent
(considered a voluntary resignation).

2)       Failure to report for work and return to work, when laid off, within
five (5) work days after transmission of written notice, or telegram from the
Company to the employee’s last known address of Company record that work is
available.

3)       Discharge of any employee for just cause.

4)       When an employee resigns or quits.

5)       Failure of an employee to report to work and return to work following
the conclusion of an approved leave of absence.

6)       When an employee has not performed any work for the Company for twelve
(12) consecutive months as a result of a layoff by the Company or as a result of
illness or injury.

Section b)        In all cases of promotion, demotion, when filling vacancies
which may occur when work operations are abolished, when work operations that
have been abolished are re-established, and in all cases of increase or decrease
of forces, consideration shall be given employees with the greatest length of
continuous service, subject to their ability, in the view of the Company, to
perform the work. It is agreed that if the Company is capricious or arbitrary in
the action of evaluating any employees’ performance or ability, it shall be
subject to the Grievance and Arbitration Procedure, Article 20 of this
Agreement. In determining “ability” the company may take into consideration the
employees’ work attitude and habits, punctuality attendance, education and
careful workmanship.

Section c)        If a reduction of the work force is necessary, employees shall
be laid off by classification (lowest first) and in accordance with their
seniority, provided that the employee with the greatest amount of seniority is
capable and able to perform the work.

Section d)        In all cases of decrease of forces, all probationary
employees, if any, shall be laid off before any other employees are laid off.

Section e)        When recalling from layoff the reverse of the above mentioned
procedure shall be followed.

Section f)          In order to facilitate the proper administration of this
Agreement, the Union shall be furnished, upon request, information concerning
the employment date, classification, and minimum rate of pay of any employee to
whom this Agreement is applicable.

13


--------------------------------------------------------------------------------


Section g)         During periods of temporary slowdown in manufacturing, not to
exceed four (4) consecutive weeks, due to unfavorable business conditions or
adverse weather, the Company may elect to reduce the length of the work week to
four (4) days instead of resorting to layoffs.

ARTICLE 19

REQUEST FOR TRANSFER

Section a)        An employee may make a written request to the Plant Manager,
on forms provided, for an opportunity to learn a different type of work or to be
assigned to a particular department.

Section b)        In doing so, the employee must understand that the Company
will consider requests as business conditions allow, there is an available
opening, and the employee is capable of performing the work.

Section c)        Consideration shall be given employees with the greatest
length of continuous service.

Section d)        There will be no obligation on the part of the Company to
always follow this procedure, consider more than one (1) request from an
employee in a six (6) month period or consider requests from probationary
employees.

ARTICLE 20

GRIEVANCE & ARBITRATION PROCEDURE

All grievances and disputes relative to the interpretation, meaning or
application of this Agreement which may arise between the Company and the
employee shall be adjusted as follows:

Section a)          A grievance, to be valid, must be presented to the
supervisor in writing, signed by the employee and shop steward or the shop
steward in a group case, and specifying the Article and Section of the Agreement
believed violated and what relief is sought, no later than three (3) days
following the occurrence or discovery of knowledge of the dispute. The
supervisor shall answer the grievance in writing within an additional three (3)
days.

Section b)        If the supervisor’s answer is still unsatisfactory, then
within three (3) days, the Union business representative shall meet with a
representative of management designated by the Company and the Company must
reply to the Union within an additional three (3) days.

14


--------------------------------------------------------------------------------




Section c)                                          If the dispute is still not
resolved, the Union may appeal the grievance to arbitration within an additional
five (5) days. The parties shall jointly engage an impartial arbitrator to
adjudicate the dispute, whose decision shall be final and binding upon both
parties.

Section d)        The arbitrator shall not have the right to add to nor subtract
from nor modify any of the terms of this Agreement.

Section e)          It is agreed and understood that only one issue shall be
submitted to one arbitrator unless the Union and the Company shall mutually
agree to submit more than one grievance to the same arbitrator.

Section f)            The arbitrator shall submit his decision in writing within
ten (10) working days after he has heard the case. His decision must specify in
what manner and the amount (if pay is involved) is to be received by the
aggrieved party.

Section g)         The fees and expenses of the Arbitrator shall be borne
equally by the parties.

Section h)         All time limits specified above exclude Saturdays, Sundays
and holidays.

Section i)            American Arbitration Association shall furnish a panel of
arbitrators whose selection shall be determined by the rules of that
organization.

Section j)            All of the time limits provided herein may be extended by
mutual agreement.

ARTICLE 21

SICK-PAY

Section a)          All employees covered by this Agreement and who have worked
for the Company one (1) year shall commence to accumulate up to two (2) days
sick leave pay at a rate of .0087 per straight time hour worked or paid to a
maximum of sixteen (16) hours.

Section b)          All employees covered by this Agreement and who have worked
for the Company two (2) years shall commence to accumulate up to three (3) days
sick leave pay at a rate of .0130 per straight time hour worked or paid to a
maximum of twenty-four (24) hours.

Section c)          All employees covered by this Agreement and who have worked
for the Company four (4) years shall commence to accumulate up to four (4) days
sick leave pay at a rate of .0174 per straight time hour worked or paid to a
maximum of thirty-two (32) hours.

Section d)          All employees covered by this Agreement and who have worked
for the Company

15


--------------------------------------------------------------------------------




five (5) years shall commence to accumulate up to five (5) days sick leave pay
at a rate of .0220 per straight time hour worked or paid to a maximum of forty
(40) hours.

Section e)          Sick leave pay when used is paid in eight (8) hour
increments and cannot be taken faster than accumulated.

Section f)            The unused portion of sick leave will be paid off at the
employees’ anniversary date of employment. Any employee who terminates
voluntarily or involuntarily shall be paid any unused portion of sick leave pay
accrued.

ARTICLE 22

LEAVE OF ABSENCE

Section a)          Personal Leave - At the discretion of the Company, leaves of
absence may be granted for personal reasons for a period not to exceed thirty
(30) days upon written application. No employee shall receive more than thirty
(30) days total, personal leave of absence in any one year except under special
circumstances or circumstances prescribed by law.

Section b)          Sick Leave - Upon written application to the Company, a sick
leave of absence without pay may be granted to employees for the period of such
illness, or incapacity, not to exceed six (6) months provided such application
is accompanied by a certificate from a qualified physician. Such leave may be
extended beyond six (6) months, at the option of the Company.

Section c)          In no event does the Company have to grant a Personal Leave
or Sick Leave of Absence in excess of the time the employee has been employed by
the Company, unless proscribed by law.

Section d)          Any employee on a Personal Leave or Sick Leave of Absence
must notify the Company and the Union personally every thirty (30) days in order
to retain such leave rights or may be terminated. Also, a Personal Leave or Sick
Leave of Absence shall not be granted under this clause to work elsewhere. Any
employee working elsewhere while on a Personal Leave or Sick Leave of Absence
may be terminated.

Section e)          Any employee who is absence from work because of a Personal
Leave or Sick Leave of Absence, may continue insurance coverage for a period of
ninety (90) days by making arrangements for the normal weekly payments. The
employee will have their group health and accident insurance discontinued on the
first day of the third calendar month unless the employee elects to make
self-payments in the amount of the premium rate in effect at the time.  Coverage
will continue as specified under Cobra by the employee making the first payment
to the Company on the date of eligibility and subsequent payments on the first
day of each succeeding month. The Company will resume premium payments for the
employee when they return to active work status.

16


--------------------------------------------------------------------------------




Section f)                                            All requests for leaves of
absence must be in writing and all leaves of absence must be granted in writing.
Seniority status will accumulate and continue during leaves of absence.

ARTICLE 23

HOLIDAY PAY

Section a)          The Company will recognize holidays as follows:

Anniversary Holiday

Memorial Day

Fourth of July

Labor Day

Thanksgiving Day

Friday after Thanksgiving Day

Day before Christmas Day

Christmas Day

Day before New Year’s Day

New Year’s Day

Section b)          An employee who has been on the payroll of the Company for a
period of sixty (60) calendar days or more prior to a recognized holiday and has
worked his last scheduled working day prior to the holiday and his next
scheduled working day after the holiday, shall receive holiday pay based on the
number of hours that would have been worked had such day not been a holiday,
times his straight time hourly rate, including those holidays falling on
Saturday or Sunday. Where a recognized holiday falls on Saturday or Sunday it
may be celebrated on Friday or Monday.

Section c)          An employee absent for a period not to exceed two (2) weeks
for industrial accident or authorized leave of absence for illness, or on
layoff, shall qualify for holiday pay if the holiday falls within that period.

ARTICLE 24

PAID VACATIONS

Section a)          Each employee shall receive one (1) week vacation pay after
one (1) year of continuous active service with the Company and two (2) weeks
vacation with pay after two (2) years of continuous active service with the
Company, and thereafter paid vacations as follows:

after eight (8) years, three weeks;

17


--------------------------------------------------------------------------------




after fifteen (15) years, four weeks.

Section b)          Vacation pay for each week of vacation shall be computed by
multiplying forty (40) hours by the straight time hourly rate of pay on the
anniversary date of the eligible employee.

Section c)          Each active employee for vacation accrual and anniversary
payoff purposes only shall be considered as having a year’s continuous service
and a year’s eligibility for vacation for each completed year, starting from the
date of his employment, in which he has worked at least twelve-hundred (1,200)
straight time hours for the Company.

Section d)          Any employee entitled to a vacation as herein provided shall
receive their vacation pay on the pay period following their anniversary date of
employment with the Company.

Section e)          The Company, in scheduling vacations, will, insofar as
possible without interfering with efficient operations, consider the wishes of
the employees. In the event of a conflict in vacation schedules, recognition
shall be given to seniority.  The employee shall take his vacation within the
fifty-two (52) weeks after he has become eligible for a vacation unless the
Company requires, by written notice to the employee, that he defer his vacation
leave because there are extenuating circumstances requiring his particular skill
or service beyond the fifty-two (52) week period.

Section f)            If a recognized holiday occurs during the time an employee
is absent on an earned vacation, he may absent himself for one more day and he
shall become entitled to an additional eight (8) hours of pay at his straight
time rate, providing he qualifies in all other respects for such holiday pay.

Section g))   An employee who terminates or is terminated after he has completed
twelve (12) months or more of continuous service with the Company since the date
he was last-employed shall be granted one twelfth (1/12) of one, two or three
weeks, etc., vacation, whichever applies, for each month of service since his
last anniversary date in which month he has completed one hundred and twenty
(120) straight time hours.

Section h)         Those employees who terminate or have been terminated or laid
off and who have had less than one (1) year’s continuous service, will not be
eligible for any vacation payment.

Section i)            Any employee laid off through reduction of force, or any
other reason beyond the employee’s control, and re-employed in conformance with
seniority provisions as stipulated in Article 18 shall be considered as having
been continuously employed.

ARTICLE 25

FUNERAL PAY

In the event of the death of a member of the immediate family, an employee will
at his request,

18


--------------------------------------------------------------------------------




be granted up to three (3) consecutive days off with pay of eight (8) times his
hourly rate of pay per day to attend the funeral. Should a funeral occur during
an employee’s vacation or on a holiday, time off from work will be extended for
an appropriate period.

“Immediate family” is defined as spouse, parents of employee or spouse; step
parents, grandparents of the employee, brothers or sisters or step brothers or
step sisters; and children, natural, step or adopted. The Company may require
proof of death and of relationship to the deceased, from the employee.

ARTICLE 26

HEALTH, WELFARE AND DENTAL BENEFITS

Section a)          The Company shall provide for all active non-probationary
employees covered by this Agreement health, welfare and dental coverage as
described in the Group Insurance Booklets, or in the Company’s determination,
substantially equivalent benefits.

Section b)          To be eligible for this benefit plan an employee must have
completed the prescribed waiting period. Coverage under the benefit plan will
terminate upon termination of employment.

Section c)          Selection between the programs may only be changed during
the enrollment period of each year, unless employee experiences a qualifying
event. The current amount of weekly contributions is as follows:

MEDICAL PLAN: GREAT WEST

 

POS

 

PPO

 

Single Coverage

 

$

25.89

 

$

28.52

 

Two Party Coverage

 

$

55.56

 

$

60.76

 

Family Coverage

 

$

73.48

 

$

80.03

 

 

DENTAL PLANS

 

FORTIS

 

SAFEGUARD

 

Single Coverage

 

$

5.70

 

$

6.40

 

Two Party Coverage

 

$

11.33

 

$

12.79

 

Family Coverage

 

$

15.42

 

$

18.23

 

 

Contribution amounts for each coverage should be combined for the total of
weekly a contribution. Such amount will be paid by payroll deduction.

Section f)          Any future increases in Plan costs for medical insurance
during the term of the Agreement, will be shared equally by the Company and the
employee, to a maximum employee contribution of 37% of the total premium amount.
Any increase for dental insurance will be paid

19


--------------------------------------------------------------------------------




solely by the employee. Any additional employee contribution required will be
added to the existing contribution as a weekly payroll deduction. The Company
will give the Union and employees notification of any cost changes under the
Plan.

Any employee who is absent and does not receive their normal paycheck will be
responsible for making their insurance deduction payments or the Company, its
option, may take the required missed deductions from the employee’s check after
their return to work.

Section g)       In order to try and obtain the best insurance coverage for the
employees, it is agreed between the parties that various insurance packages,
options and costs may be presented or reviewed at any time during the term of
the Agreement.

ARTICLE 27

EMPLOYEE RETIREMENT SAVINGS PROGRAM

Section a)        Effective July 1, 1997 and under government regulation, a
contributory retirement savings plan will be established whereby the Company and
eligible employees may contribute a specified amount for each hour worked. The
funds will be placed into a Retirement Trust Account and will be managed by an
independent trustee. Company contributions remain in the Trust Fund and cannot
be returned to the Company under any circumstances. Provisions are made for
withdrawal of all or part of each employee’s contributions, temporary suspension
of participation and sharing of Company contribution and fund earnings, all in
accordance with government regulations.

Section b)          The schedule of employee minimum and company contributions
is as follows:

Effective June 5, 2005:

The company contribution is twenty-five cents ($0.25) per hour worked.

The employee minimum contribution is ten cents ($0.10) per hour worked.

Effective June 4, 2006:

The company contribution is twenty-seven cents ($0.27) per hour worked.

The employee minimum contribution is twelve cents ($0.12) per hour worked.

 Effective June 3, 2007:

The company contribution is twenty-nine cents ($0.29) per hour worked.

The employee minimum contribution is fourteen cents ($0.14) per hour worked.

Effective June 1, 2008:

The company contribution is thirty cents ($0.30) per hour worked.

The employee minimum contribution is fifteen cents ($0.15) per hour worked.

20


--------------------------------------------------------------------------------




Section c)                                          Each participant will have
the option to contribute the minimum participant’s contribution as specified, by
government regulations.

Section d)          A participant may contribute more than the minimum
contribution but the Company contribution will only be the amount specified
above.

Section e)        A summary of the Plan shall be made available to all
employees.

Section f)            A copy of the entire Plan will be furnished to the Union.
The Plan document will be available for inspection at the office of the Company
and/or the Union during normal business hours.

ARTICLE 28

GENERAL PROVISIONS

Section a)          It shall be the responsibility of employees to notify the
Company personnel office in writing of their current address and telephone
number and any change thereof. The Company shall be considered as having
complied with any notice requirements if such notice is sent to the employee’s
last address on record.

Section b)          The waiver of any breach or condition of this Agreement by
either party shall not constitute a precedent for any further waiver of a breach
or condition.

Section c)          Words used in the singular form shall be deemed to include
the plural, and vice versa, in all situations where they would apply.

Section d)          Headings to Articles, Sections or Subsections of the
Agreement have been supplied for convenience only and are not to be taken as
limiting or extending the meanings of any of the provisions of the Agreement.

ARTICLE 29

SOLE AND ENTIRE AGREEMENT

This Agreement concludes all collective bargaining between the parties hereto
during the term hereof and constitutes the sole, entire and existing agreement
between the parties hereto, and supersedes all prior agreements a undertakings,
oral or written, expressed or implied, or practices, between the Company and the
Union or its employees, and expresses all obligations and restrictions imposed
on each of the respective parties during the term.

21


--------------------------------------------------------------------------------




ARTICLE 30

DURATION OF AGREEMENT

THIS AGREEMENT shall remain in full force and effect until June 7, 2009, and
shall continue from year to year thereafter unless either party notifies the
other of a desire to amend, modify, or terminate, in which event notice shall be
given in writing at least sixty (60) days, but not more than seventy-five (75)
days prior to the expiration date thereof. In the event of a notice of intention
to terminate, modify or amend, negotiations shall begin within fifteen (15) days
after the delivery of such notice.

22


--------------------------------------------------------------------------------




EXHIBIT “A”

HOURLY WAGE SCHEDULE

Classification

 

6/05/05

 

6/04/06

 

6/03/07

 

6/01/08

 

 

 

 

 

 

 

 

 

 

 

PRODUCTION

 

 

 

 

 

 

 

 

 

GRADE 1

 

$

14.90

 

$

15.20

 

$

15.50

 

$

15.80

 

85 Truck Driver

 

 

 

 

 

 

 

 

 

      

 

 

 

 

 

 

 

 

 

GRADE 1A

 

$

13.29

 

$

13.59

 

$

13.89

 

$

14.19

 

90 Maintenance Mechanic

 

 

 

 

 

 

 

 

 

      

 

 

 

 

 

 

 

 

 

GRADE 1B

 

$

10.49

 

$

10.79

 

$

11.09

 

$

11.39

 

82 Specialty Window

 

 

 

 

 

 

 

 

 

55 Glass Cutter

 

 

 

 

 

 

 

 

 

62 Intercept Operator

 

 

 

 

 

 

 

 

 

      

 

 

 

 

 

 

 

 

 

GRADE 2

 

$

10.19

 

$

10.44

 

$

10.69

 

$

10.94

 

49 Sidewinder/Forklift Operator

 

 

 

 

 

 

 

 

 

80 Back-up Truck Driver/Service

 

 

 

 

 

 

 

 

 

43 Order Puller

 

 

 

 

 

 

 

 

 

84 Specialty Grid Assembler

 

 

 

 

 

 

 

 

 

      

 

 

 

 

 

 

 

 

 

GRADE 3

 

$

9.46

 

$

9.68

 

$

9.90

 

$

10.12

 

40 Forklift/Crane Operator

 

 

 

 

 

 

 

 

 

46 Hot Melt Gun Operator

 

 

 

 

 

 

 

 

 

50 Saw Operator

 

 

 

 

 

 

 

 

 

82 Door/Window Assembler/Aluminum

 

 

 

 

 

 

 

 

 

34 Truck Loader / Stacker

 

 

 

 

 

 

 

 

 

10 Glass Stacker & Sorter

 

 

 

 

 

 

 

 

 

      

 

 

 

 

 

 

 

 

 

GRADE 4

 

$

8.94

 

$

9.14

 

$

9.34

 

$

9.54

 

24 Vinyl / 2200 Glazier

 

 

 

 

 

 

 

 

 

30 Grid Assembler/Installer

 

 

 

 

 

 

 

 

 

37 Intercept Folder

 

 

 

 

 

 

 

 

 

19 Washing Machine Operator

 

 

 

 

 

 

 

 

 

      

 

 

 

 

 

 

 

 

 

GRADE 5

 

$

8.44

 

$

8.64

 

$

8.84

 

$

9.04

 

11 Material Processor

 

 

 

 

 

 

 

 

 

19 Packer/General Helper

 

 

 

 

 

 

 

 

 

37 Intercept Patcher

 

 

 

 

 

 

 

 

 

26 Janitor

 

 

 

 

 

 

 

 

 

 

9-LEADPERSON: Fifty cents ($0.50) per hour over the highest classification
supervised in their group.

23


--------------------------------------------------------------------------------




Employees driving a semi-truck for the purposes of making a delivery will be
paid an hourly premium of forty ($0.40) cents per hour above their current rate
of pay as in accordance with Schedule “A”.

Minimum new hire rate - $6.00 per hour.

24


--------------------------------------------------------------------------------




FOR THE EMPLOYER:

INTERNATIONAL WINDOW - ARIZONA, INC.

2500 East Chambers Street

Phoenix, Arizona 85940

/s/ [ILLEGIBLE]

 

8/4/05

 

Signature

Date

 

 

 

 

/s/ [ILLEGIBLE]

 

8-4-05

 

Signature

Date

 

 

 

 

/s/ [ILLEGIBLE]

 

8.18.05

 

Signature

Date

 

 

FOR THE UNION:

INDUSTRIAL CARPENTERS LOCAL UNION NO. 2093 represented by the SOUTHWEST REGIONAL
COUNCIL OF CARPENTERS

/s/ [ILLEGIBLE]

 

8/4/05

 

Signature

 

Date

 

 

 

 

 

 

/s/ [ILLEGIBLE]

 

8/4/05

 

Signature

 

Date

 

 

 

 

 

 

/s/ [ILLEGIBLE]

 

8/9/05

 

Signature

 

Date

 

25


--------------------------------------------------------------------------------